Citation Nr: 9900411	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to a rating in excess of 10 percent for chronic 
lumbosacral strain.

Entitlement to a rating in excess of 20 percent for chronic 
cervical strain.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
November 1994.

This appeal arises from a May 1995 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO assigned 0 percent, noncompensable 
disability ratings for chronic lumbosacral strain, for 
chronic cervical strain, and for a scar residual to excision 
of a lipoma from the veterans back.

In December 1996, the Board of Veterans' Appeals (Board) 
issued a decision that assigned a 10 percent rating for 
chronic lumbosacral strain, and a 20 percent rating for 
chronic cervical strain, and denied a compensable rating for 
the scar residual to excision of the lipoma.  The veteran 
appealed the Boards decision to the United States Court of 
Veterans Appeals (Court).  In August 1998, the Court granted 
a joint motion with respect to the veterans appeal.  Under 
that motion, the Court vacated the part of the Boards 
decision that denied ratings in excess of 10 percent for 
chronic lumbosacral strain and 20 percent for chronic 
cervical strain.  The motion dismissed the appeal for a 
compensable rating for the scar residual to the lipoma 
excision.


REMAND

The Court has indicated that evaluation of a disability based 
on limitation of motion must include consideration of any 
functional loss due to pain, weakness, fatigability, 
diminished coordination, or pain on motion.   See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   A medical examination 
performed to determine the severity of a joint disability 
should address the extent of pain, and the effect of pain on 
limitation of motion.  See Voyles v. Brown, 5 Vet. App. 451 
(1993).  The motion for remand that the Court granted in this 
case indicated that the Board did not adequately discuss 
service and VA medical evidence pertaining to pain and 
limitation of motion in the veterans upper and lower back, 
and VA x-ray findings regarding the veterans lumbosacral 
spine.  The motion stated that neither the Board, nor reports 
of medical examinations of the veteran, indicated whether 
pain produced additional loss of function and motion in the 
veterans cervical spine.

A new examination should be performed to provide medical 
evidence and opinion addressing the concerns raised in the 
motion granted by the Court.  Thereafter, the Board will 
readjudicate the increased rating claims in accordance with 
the Courts motion.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA examination to review the severity of 
his chronic lumbosacral strain and 
chronic cervical strain.  The examining 
physician should describe objective 
evidence of pain, including pain on 
motion, in the veterans lumbosacral and 
cervical spine.  The examiner should 
report the ranges of motion of the spine 
without pain, and any additional ranges 
of motion that the spine can achieve with 
pain.  The examiner should indicate the 
extent of pain in the each part of the 
veterans spine, and the degree to which 
motion is impaired by pain.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
